                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION


SHUNTA DAUGHERTY, individually,               :
and as the administrator of the estate        :
of Michael Dashawn Moore,                     :
                                              :
       Plaintiff,                             :
                                              :
vs.                                           :       CIVIL ACTION NO. 1:17-cv-72-TFM-C
                                              :
HAROLD HURST, et al.,                         :
                                              :
       Defendants.                            :

                                             ORDER

       Pending before the Court is Plaintiff Shunta Daugherty’s Motion for Leave to File a

Consolidated Response and a Brief in Excess of Page Limits. Doc. 165, filed October 28, 2019.

Plaintiff requests the Court allow her to file a consolidated response to Defendants’ motions for

summary judgment and file a brief in excess of this judicial district’s page limits for motions. Id.

at 1. In support of Plaintiff’s request, she states there are two (2) pending motions for summary

judgment to which she must respond; Defendant City of Mobile incorporates in its motion for

summary judgment portions of Defendant Hurst’s motion for summary judgment; the events of

this matter occurred at multiple locations and on different dates and times; there is voluminous

discovery in this matter; and there are considerable facts in dispute. See id. ¶¶ 2-7, 9. Defendants’

counsel do not oppose Plaintiff’s request to consolidate her responses, but object to her request to

file excess pages. Id. ¶ 10. Plaintiff seeks up to 100 pages for her consolidated response and

attaches a draft statement of facts as an exemplar on the additional pages needed. See Doc. 165-

1.

       The Court notes the facts stated in Defendants’ motions for summary judgment collectively

                                            Page 1 of 2
total approximately fifteen (15) pages and neither motion exceeds this judicial district’s page limits

for motions. Compare Doc. 159 with Doc. 160; see S.D. Ala. CivLR 7(e). While the Court is

willing to give some degree of flexibility on the length of the consolidated response, 100 pages is

excessive. A review of the exhibit indicates there is a great deal of white space and a more efficient

layout will likely alleviate Plaintiff’s concerns. As such, the Court is willing to provide up to sixty

(60) pages.

       Plaintiff’s Motion for Leave to File a Consolidated Response and a Brief in Excess of Page

Limits (Doc. 165) is hereby GRANTED in part and DENIED in part as discussed below.

       (1) Plaintiff’s motion is GRANTED as to her request to file a consolidated response to

              Defendants’ motions for summary judgment,

       (2) The motion GRANTED in part in that the consolidated response may exceed the

              thirty (30) page limit but may not exceed sixty (60) pages.

       (3) The motion is DENIED as to her request to file excess pages up to 100 pages.

Ultimately, Plaintiff may elect on whether to file an individual response, not to exceed thirty (30)

pages or a consolidated response not to exceed sixty (60) pages.

       DONE and ORDERED this the 30th day of October 2019.

                                                       /s/ Terry F. Moorer
                                                       TERRY F. MOORER
                                                       UNITED STATES DISTRICT JUDGE




                                              Page 2 of 2
